internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-119149-99 date date in re taxpayer parent legend affiliate date a date b date c cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file form_5712 election to be treated as a possessions_corporation under sec_936 for the tax_year ended on date a additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below based upon similar facts represented herein a similar letter_ruling is being issued to affiliate concurrent with this letter_ruling the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-119149-99 you state that based on the provisions of sec_1_6081-5 the time for filing the u s tax_return of taxpayer for the short-year ended on date a was automatically extended to date b however before date b parent’s international tax group intended to extend the due_date from date b to date c this was noted on the corporate tax calendar parent’s international tax staff prepared taxpayer’s u s income_tax return before date c included in the u s income_tax return was form_5712 election to be treated as a possessions_corporation under sec_936 two days before date c cpa firm reviewed the tax_return on date c as the tax_return was being processed for mailing to the internal_revenue_service it was discovered for the first time that the extension required to be filed on or before date b had not been filed the failure_to_file the extension request was due to a misunderstanding by the staff person responsible for preparing the extension that the extension request was not required due to a ruling_request pending with the irs the irs has not discovered the failure to make the sec_936 election sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_936-1 fixes the time for a domestic_corporation to make an election under sec_936 thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until in re plr-119149-99 days from the date of this ruling letter to file form_5712 for the taxable_year ended on date a the granting of an extension of time to file form_5712 is not a determination that taxpayer is otherwise eligible to make the election sec_301 a this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent except as stated in the last sentence of this paragraph no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in particular no ruling is expressed as to the late filing of taxpayer’s tax_return for the short-year ended on date a other than the ruling above regarding the filing of form_5712 further no opinion is expressed as to ruling_request as that request was the subject of a separate ruling letter issued to taxpayer pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other representative sincerely allen goldstein reviewer office of the associate chief_counsel international
